Order of the County Court of Queens county affirmed, with ten dollars costs and disbursements. The amendment of the Laws of 1923, chapter 384, to section 778 of the Civil Practice Act, authorizing the institution of supplementary proceedings upon a judgment recovered in the Municipal Court of the City of New York, before the county judge of the county in which such Municipal Court district is located, did not affect the provisions of section 787 of the Civil Practice Act, which provides that the judgment debtor or other person required to attend and be examined cannot be compelled to attend at a place without the county of his residence. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.